—Appeal by defendant from two judgments of the Supreme Court, Kings County (Feldman, J.), both rendered September 15, 1982, convicting him of murder in the second degree under indictment No. 5944/81 and robbery in the first degree under indictment No. 4132/81, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.